DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: the claim ends in two periods. It is suggested to remove one of said periods. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,172,744. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 11,172,744 comprises each limitation of claim 1 of the instant application.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,172,744. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of U.S. Patent No. 11,172,744 comprises each limitation of claim 2 of the instant application.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,172,744. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 3 of U.S. Patent No. 11,172,744 comprises each limitation of claim 3 of the instant application.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,172,744. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 4 of U.S. Patent No. 11,172,744 comprises each limitation of claim 4 of the instant application.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,172,744. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 11,172,744 comprises each limitation of claim 5 of the instant application.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,172,744. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 11,172,744 comprises each limitation of claim 6 of the instant application.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,172,744. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 5 of U.S. Patent No. 11,172,744 comprises each limitation of claim 7 of the instant application.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,172,744. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 6 of U.S. Patent No. 11,172,744 comprises each limitation of claim 8 of the instant application.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,172,744. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 7 of U.S. Patent No. 11,172,744 comprises each limitation of claim 9 of the instant application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,172,744. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of U.S. Patent No. 11,172,744 comprises each limitation of claim 10 of the instant application.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,172,744. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 5 of U.S. Patent No. 11,172,744 comprises each limitation of claim 11 of the instant application.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,172,744. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 5 of U.S. Patent No. 11,172,744 comprises each limitation of claim 12 of the instant application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,172,744. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 5 of U.S. Patent No. 11,172,744 comprises each limitation of claim 13 of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 7 recites the limitation "the nozzles" in line 18.  There is insufficient antecedent basis for this limitation in the claim since nozzles are not defined until claim 12. For purposes of substantive examination, claim 7 is interpreted as not requiring nozzles. It is suggested to rephrase line 7 as follows: “over the heat element 
Claims 8-13 are rejected solely due to their dependency on claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for th33e rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US2008/0041409) in view of Kiessl (DE102012210275A1) and ElektroWaerme (DE9100180U1).
Regarding claim 1, Leung discloses a hair iron (10) comprising:
a first handle member having a first end and a second end (refer to first cropped and annotated Figure 1H, below); 
a first styling head having a first end extending from the second end of the first handle member and a second end opposite the first end (refer to first cropped and annotated Figure 1H, below); 
a second handle member having a first end and a second end (refer to second cropped and annotated Figure 1H, below); and 
a second styling head having a first end extending from the second end of the second handle member and a second end opposite the first end (refer to second cropped and annotated Figure 1H, below);
 wherein each of the first styling head and the second styling head comprises:
a hollow housing (refer to Figure 1E, wherein each styling head is shown in cross-section as having a hollow interior) having an open end (refer to first and second cropped and annotated Figure 1H, below) and having a plurality of air inlets (31) extending therethrough;
a styling element (refer to first and second cropped and annotated Figure 1H, below) having a plurality of air outlets (30) disposed therethrough and extending across the open end and defining a flat hair contacting surface (refer to first and second cropped and annotated Figure 1H, below); 
a heat element (16, 17) disposed in the housing; 
wherein the styling heads are oriented so that the styling elements are in a face-to-face relationship (best shown in Figures 1B, 1C, and 1H), and 
wherein the first handle member and the second handle member are pivotally connected (13) to each other so that the styling heads are movable between an open position (best shown in Figure 1F) in which the styling elements are spaced apart to receive hair there between and a closed position (best shown in Figures 1B, 1C, 1D, and 1H) in which the styling elements are in contact.

    PNG
    media_image1.png
    714
    1473
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    651
    1379
    media_image2.png
    Greyscale

Leung provides a motorized fan (19) in an upper housing of the hair iron to expel heated air through openings, 30, disposed in the heat plates, but fails to provide a fan in each of the upper and lower housings.  
Kiessl discloses a similar hair iron (1) having first and second styling heads (17 and 18).  Kiessl provides different embodiments where one fan (refer to Figure 2) or two fans (refer to Figure 5) are used to expel heated air through both housings, wherein two fans are provided in each of the styling heads in order to achieve uniform distribution of the heated air over a user’s hair and to provide a shorter path between the fans and the airflow outlets within the housings, thereby saving energy and permitting a compact housing (refer to Paragraph [0021]).  Kiessl further discloses wherein each housing (2) of the first and second styling heads has a motorized fan (19) disposed between the air inlets (16) and a heat element (21), and further comprising a plurality of equally spaced air outlets (5, 6), demonstrating that such a configuration is well-known in the art. It would have been obvious to one of ordinary skill in the art to modify Leung’s hair iron to have a fan in each of the upper and lower housings, as taught by Kiessl, since such a modification provides the advantage of uniformly distributing heated air over a user’s hair and additionally provides a shorter path between the fans and the airflow outlets within the housings, thereby saving energy and permitting a compact housing.
  
The combination of Leung and Kiessl does not disclose a nozzle plate disposed within the housing between the heat element and the styling element, the plate including a base and a plurality of nozzles disposed on the base, each nozzle is coaxially aligned with a corresponding air outlet of the styling element.
ElektroWaerme discloses a similar hair device (Figures 1-3) comprising a hemispherical shaped housing (1), comprising a fan (2), a heating element (3), a styling element (14, 16, 17), and a nozzle plate (5, 5’, 5”) disposed between said heating element and said styling element (best shown in Figure 1) wherein the nozzle plate includes a base (5) and a plurality of nozzles (5”) extending from the base towards the styling element, each nozzle coaxially aligned with a corresponding air outlet (19) of the styling element.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Leung and Kiessl such that each styling head further comprises a nozzle plate, as taught by ElektroWaerme, since such a modification provides the benefit of reducing the turbulence of the air released from the hair iron, resulting in less tousling of a user’s hair. 
Regarding claim 3, the combination of Leung, Kiessl, and ElektroWaerme discloses the hair iron of claim 1, as applied above. Leung further discloses wherein the first styling head further comprises a first flat longitudinal surface (referring to Figure 1A, the bottom surface of styling head is depicted as being a flat longitudinal surface; wherein flat is defined by Oxford Languages as “smooth and even; without marked lumps or indentions”) disposed between the first and second ends thereof, wherein the first flat longitudinal surface is substantially perpendicular to the styling element (referring to Figure 1A, the styling element extends in a direction coincident with the page, whereas the first flat longitudinal surface extends into the page, thereby providing a perpendicular relationship); and the second styling head further comprises a second flat longitudinal surface disposed between the first and second ends thereof (referring to Figure 1A, the bottom edge/surface of styling head is depicted as being a flat longitudinal surface; wherein flat is defined by Oxford Languages as “smooth and even; without marked lumps or indentions”), wherein the second flat longitudinal surface is substantially perpendicular to the styling element (referring to Figure 1A, the styling element extends in a direction coincident with the page, whereas the second flat longitudinal surface extends into the page, thereby providing a substantially perpendicular relationship), wherein the first and second flat longitudinal surfaces are coplanar (best shown in Figure 1B).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leung, Kiessl, and ElektroWaerme as applied to claim 1 above, and further in view of Silva (US2011/0139172).
Regarding claim 2, the combination of Leung, Kiessl, and ElektroWaerme disclose the hair iron of claim 1, as applied above. Leung further discloses that the hair iron comprise a medial portion (defined as the portion of the hair iron where the pivot connection is positioned). The combination does not disclose a medial portion between the handle members and the styling heads, wherein the first handle member and the second handle member are pivotally connected at the medial portion.  Rather, the combination provides a medial portion closer to one end of the first and second handle. 
Silva discloses a similar hair iron (1, Figures 1-16) having a first and second handle (2, 3) and a first and second styling head (12), each having a styling element (7).  Silva provides a medial portion (5, 22) at both the distal end of both the first and second handle member (best shown in Figures 2, 4, 7-10, 12), and/or at a position between the handles and the styling heads (best shown in Figure 13), demonstrating that the position of the medial portion can effectively be changed as a matter of design choice to provide functionally equivalent configurations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair iron of the combination of Leung, Kiessl and ElektroWaerme such that the medial portion is located between the handles and the styling head, as taught by Silva, since Silva demonstrates that either position works equally well and both configurations are art-recognized functional equivalents.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leung, Kiessl, and ElektroWaerme as applied to claim 1 above, and further in view of Rizzuto (US2005/0087205).
Regarding claim 4, the combination of Leung, Kiessl, and ElektroWaerme discloses the hair iron of claim 1, as applied above. The combination does not thus far disclose wherein the plurality of air outlets are evenly distributed across each of the styling elements. Rather, the combination provides the air outlets being positioned only at a periphery of the styling elements (refer to Leung, Figure 1G).
Rizzuto discloses a similar hair iron (1, Figures 1-16) having first and second styling heads (14), with a plurality of apertures (28) therethrough for flowing air through the hair iron. Each of the styling heads further comprises a styling element (16), wherein each styling elements has a plurality of airflow outlets (40) disposed thereon for communicating air through the styling element. Rizzuto’s styling elements are configured such that the plurality of airflow outlets are arranged only at a peripheral portion of the styling element (refer to Rizzuto Figures 1 and 8), similar to that of the configuration of the combination of Leung, Kiessl, and ElektroWaerme, or, alternatively, wherein the plurality of airflow outlets are evenly distributed across the styling element (refer to Rizzuto Figures 11 and 14), demonstrating that the distribution of the airflow outlets can effectively be changed as a matter of design choice to provide functionally equivalent configurations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair iron of the combination of Leung, Kiessl and ElektroWaerme such that the plurality of air outlets are evenly distributed across each of the styling elements, as taught by Rizzuto, since Rizzuto demonstrates that either position works equally well and both configurations are art-recognized functional equivalents.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leung, Kiessl and ElektroWaerme as applied to claim 1 above, and further in view of Chan (US2017/0127785).
Regarding claim 6, the combination of Leung, Kiessl and ElektroWaerme discloses the hair iron of claim 1, as applied above. The combination does not thus far disclose wherein the hollow housing of the first styling head and the second styling head has a substantially hemispherical shape, however Kiessl provides different embodiments in which the shape of the housing is changed, as shown in Figures 2, 3 and 5, demonstrating that the shape of the housing can be changed as a matter of design choice.  
Chan discloses a similar hair iron (10, Figures 1-17) wherein each of the housings (38, 40) has a substantially hemispherical shape (refer to Figures 1-6, 10-14) with an open equator (plane where the two hemispheres meet when the hair iron is in the closed position), demonstrating that providing a hair iron with a hemispherical shape is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair iron of the combination of Leung, Kiessl, and ElektroWaerme such that the housing has a substantially hemispherical shape, as taught by Chan, as a matter of design choice, since applicant has not disclosed that having a hemispherical shaped housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with housings of various different shapes. 
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US2008/0041409), Kiessl (DE102012210275A1) and Rizzuto (US2005/0087205).
Regarding claim 7, Leung discloses a hair iron (10, Figures 1A-1H), comprising: 
a first handle member having a first end and a second end (refer to first cropped and annotated Figure 1H, below); 
a first styling head having a first end extending from the second end of the first handle member and a second end opposite the first end (refer to first cropped and annotated Figure 1H, below); 
a second handle member having a first end and a second end (refer to second cropped and annotated Figure 1H, below); and 
a second styling head having a first end extending from the second end of the second handle member and a second end opposite the first end (refer to second cropped and annotated Figure 1H, below), 
wherein each of the first styling head and the second styling head comprises: 
a hollow housing having an open end (refer to first and second cropped and annotated Figure 1H, below) a plurality of air inlets (31) extending therethrough; 
a styling element (refer to first and second cropped and annotated Figure 1H, below) extending across the open end (refer to first and second cropped and annotated Figure 1H, below) and defining a hair contacting surface (exterior surface of 14, 15), the styling element having a first portion (refer to annotated Figure 1G, below) and a second portion (refer to annotated Figure 1G, below), with a plurality of air outlets (30) disposed only on the second portion (refer to annotated Figure 1G, below); 
a heat element (16, 17) disposed within the housing (best shown in Figure 1H); and 
wherein the first handle member and the second handle member are pivotally 
connected (13) to each other so the styling heads are movable between an open position (position best shown in Figure 1F) in which the styling elements are spaced apart to receive hair there between and a closed position in which the first portions of the styling elements are in contact (best shown in Figures 1B, 1C, 1D, and 1H).

    PNG
    media_image3.png
    548
    905
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    714
    1473
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    651
    1379
    media_image2.png
    Greyscale

Leung provides a motorized fan (19) in an upper housing of the hair iron to expel heated air through openings, 30, disposed in the heat plates, but fails to provide a fan in each of the upper and lower housings. Leung also fails to disclose that in the closed position, the second portions of the styling elements have a gap therebetween. Kiessl discloses a similar hair iron (1) having first and second styling heads (17 and 18).  Kiessl provides different embodiments where one fan (refer to Figure 2) or two fans (refer to Figure 5) are used to expel heated air through both housings, demonstrating that these are art recognized functional equivalents.  Kiessl further discloses wherein each housing (2) of the first and second styling heads has a motorized fan (19) disposed between the air inlets (16) and a heat element (21), and further comprising a plurality of equally spaced air outlets (5, 6), demonstrating that such a configuration is well-known in the art.   
Leung discloses the claimed invention except that the motorized fan is provided in the upper housing instead of being provided in both housings.  Kiessl shows that providing a fan in each of the upper and lower housings is an equivalent structure known in the art. Therefore, because these two fan positions were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a single fan in an upper housing with a fan in each of the upper and lower housings. 
	The combination of Leung and Kiessl does not disclose that in the closed position, the second portions of the styling elements have a gap therebetween. 
Rizzuto discloses a similar hair iron (1, Figures 1-16) having first and second styling heads (14), with a plurality of apertures (28) therethrough for flowing air through the hair iron. Each of the styling heads further comprises a styling element (16), wherein each styling elements has a plurality of airflow outlets (40) disposed thereon for communicating air through the styling element. Rizzuto’s styling element comprises a first portion (38, Figure 8) and a second portion (42, Figure 8), wherein the airflow outlets are disposed only in the second portion and are disposed in a groove/recessed from the surface of the first potion of the styling element (refer to Paragraph [0035] and Figures 1 and 9) in order to provide a more efficient means of airflow between the hair iron and the styling element and/or to let moisture from a user’s hair leave the hair iron more efficiently. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair iron of the combination of Leung and Kiessl such that the second portions of the styling elements are recessed, as taught by Rizzuto, since such a modification provides the advantage of permitting the air to flow unobstructed and/or to let moisture escape the hair iron. Modifying the hair iron of the combination of Leung and Kiessl to have the groove/recess positioned within the second portion of the styling element results in a configuration wherein in the closed position, the second portions of the styling elements have a gap therebetween.
Regarding claim 9, the combination of Leung, Kiessl, and Rizzuto discloses the hair iron of claim 7, as applied above. Leung further discloses wherein the first styling head further comprises a first flat longitudinal surface (referring to Figure 1A, the bottom surface of styling head is depicted as being a flat longitudinal surface; wherein flat is defined by Oxford Languages as “smooth and even; without marked lumps or indentions”) disposed between the first and second ends thereof, wherein the first flat longitudinal surface is substantially perpendicular to the styling element (referring to Figure 1A, the styling element extends in a direction coincident with the page, whereas the first flat longitudinal surface extends into the page, thereby providing a perpendicular relationship); and the second styling head further comprises a second flat longitudinal surface disposed between the first and second ends thereof (referring to Figure 1A, the bottom edge/surface of styling head is depicted as being a flat longitudinal surface; wherein flat is defined by Oxford Languages as “smooth and even; without marked lumps or indentions”), wherein the second flat longitudinal surface is substantially perpendicular to the styling element (referring to Figure 1A, the styling element extends in a direction coincident with the page, whereas the second flat longitudinal surface extends into the page, thereby providing a substantially perpendicular relationship), wherein the first and second flat longitudinal surfaces are coplanar (best shown in Figure 1B).
Regarding claim 10, the combination of Leung, Kiessl and Rizzuto discloses the hair iron of claim 7, as applied above. The combination does not thus far disclose wherein the plurality of air outlets are evenly distributed across each of the styling elements. Rather, the combination provides the air outlets being positioned only at a periphery of the styling elements (refer to Leung, Figure 1G).
Rizzuto’s styling elements are configured such that the plurality of airflow outlets are arranged only at a peripheral portion of the styling element (refer to Rizzuto Figures 1 and 8), similar to that of the configuration of the combination of Leung, Kiessl, and Rizzuto, or, alternatively, wherein the plurality of airflow outlets are evenly distributed across the styling element (refer to Rizzuto Figures 11 and 14), demonstrating that the distribution of the airflow outlets can effectively be changed as a matter of design choice to provide functionally equivalent configurations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hair iron of the combination of Leung, Kiessl and Rizzuto such that the plurality of air outlets are evenly distributed across each of the styling elements, as taught by Rizzuto, since Rizzuto demonstrates that either position works equally well and both configurations are art-recognized functional equivalents.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leung, Kiessl, and Rizzuto as applied to claim 7 above, and further in view of Silva (US2011/0139172).
Regarding claim 8, the combination of Leung, Kiessl, and Rizzuto discloses the hair iron of claim 7, as applied above. Leung further discloses that the hair iron comprise a medial portion (defined as the portion of the hair iron where the pivot connection is positioned). The combination does not thus far, disclose a medial portion between the handle members and the styling heads, wherein the first handle member and the second handle member are pivotally connected at the medial portion. Rather, the combination provides a medial portion closer to one end of the first and second handle. 
Silva discloses a similar hair iron (1, Figures 1-16) having a first and second handle (2, 3) and a first and second styling head (12), each having a styling element (7).  Silva provides a medial portion (5, 22) at both the distal end of both the first and second handle member (best shown in Figures 2, 4, 7-10, 12), and/or at a position between the handles and the styling heads (best shown in Figure 13), demonstrating that the position of the medial portion can effectively be changed as a matter of design choice to provide functionally equivalent configurations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair iron of the combination of Leung, Kiessl and Rizzuto such that the medial portion is located between the handles and the styling head, as taught by Silva, since Silva demonstrates that either position works equally well and both configurations are art-recognized functional equivalents.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leung, Kiessl and Rizzuto as applied to claim 7 above, and further in view of Chan (US2017/0127785).
Regarding claim 11, the combination of Leung, Kiessl and Rizzuto discloses the hair iron of claim 7, as applied above. The combination does not disclose wherein the hollow housing of the first styling head and the second styling head has a substantially hemispherical shape, however Kiessl provides different embodiments in which the shape of the housing is changed, as shown in Figures 2, 3 and 5, demonstrating that the shape of the housing can be changed as a matter of design choice.  
Chan discloses a similar hair iron (10, Figures 1-17) wherein each of the housings (38, 40) has a substantially hemispherical shape (refer to Figures 1-6, 10-14) with an open equator (plane where the two hemispheres meet when the hair iron is in the closed position), demonstrating that providing a hair iron with a hemispherical shape is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair iron of the combination of Leung, Kiessl, and Rizzuto such that the housing has a substantially hemispherical shape, as taught by Chan, as a matter of design choice, since applicant has not disclosed that having a hemispherical shaped housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with housings of various different shapes. 



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leung, Kiessl, and Rizzuto as applied to claim 7 above, and further in view of ElektroWaerme (DE9100180U1).
Regarding claim 12, the combination of Leung, Kiessl, and Rizzuto discloses the hair iron of claim 7, as applied above. The combination does not disclose wherein each styling head further comprises a nozzle plate disposed in the housing between the heat element and the styling element, the plate including a base and a plurality of nozzles extending from the base towards the styling element, each nozzle coaxially aligned with a corresponding air outlet of the second portion of the styling element.  ElektroWaerme discloses a similar hair device (Figures 1-3) comprising a housing (1), a fan (2), a heating element (3), a styling element (14, 16, 17), and a nozzle plate (5, 5’, 5”) disposed between said heating element and said styling element (best shown in Figure 1) wherein the nozzle plate includes a base (5) and a plurality of nozzles (5”) extending from the base towards the styling element, each nozzle coaxially aligned with a corresponding air outlet (19) of the styling element, demonstrating that providing a hot air hair styling device having a nozzle plate is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leung, Kiessl, and Rizzuto such that each styling head further comprises a nozzle plate, as taught by ElektroWaerme, since ElektroWaerme demonstrates that such a configuration is well-known in the art and since such a modification provides the benefit of reducing the turbulence of the air released from the hair iron, resulting in less tousling of a user’s hair.  


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Floessholzer (US2016/0242524) teaches a nozzle plate (720, Figure 7B).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772